Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The Examiner interprets all poly(meth)acrylate polymer chains to contain chromatographically active centers.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-7, 9-11, and 13-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 claims 1, 9, and 13, the limitation “membranes” is considered new matter.  The instant specification provides support for polymer membranes, but the scope of “membranes” is not supported by the instant specification.  Claims 5-7, 10-11 and 14-27 are rejected as well since they depend on claims 9 and 13. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 18, the limitation “consisting of polyester/polyamides…polyamide (PA)…polysulfone” renders the claim indefinite.  The components of the list are not clear.  It is not clear if polyester/polyamides encompasses all polyesters and all polyamides or encompasses polyester and polyamide compounds.  Further, polyamide is listed as an individual element and so is polyester. 
In regard to claim 22, the limitation “the polymeric spacer elements are … poly(glycidyl(meth)acrylate” renders the claim indefinite.  The scope of the limitation is not clear.  
claims 23-24, the limitation “polyester/polyamide” renders the claim indefinite.  It is not clear if polyester/polyamides encompasses all polyesters and all polyamides or encompasses polyester and polyamide compounds.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, 9-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1 224 975 by Kazuaki et al. (Kazuaki) in view of U.S. Patent Publication No. 2014/0274790 by Ito (Ito). 
In regard to claims 1, 15-16, and 19-21, Kazuaki teaches an adsorption medium (abstract; [0019]).  Kazuaki teaches a chromatography medium comprising a chromatography matrix having a surface (abstract; fine particle; [0019]).  
Kazuaki teaches the chromatography matrix is cellulose ([0019]).  Kazuaki teaches the chromatography matrix is a particle (abstract).  Kazuaki teaches particles include crosslinked fine particles such as polysaccharides, cellulose, agarose, dextran, silica gel, alumina, zeolites, organic polymeric materials, acrylic polymer, styrene polymer ([0003]).  Kazuaki teaches chromatography matrices for separating and isolating amino acids, peptides, proteins, nucleic acids, and saccharides ([0002]). 
Kazuaki teaches polymeric spacer elements (abstract; [0019], polyamine, polyethyleneimine; reading on claim 19); selected from polyamines and polyvinyl alcohols.  Kazuaki teaches the polymeric spacer elements are chemically or physically bonded to the surface of the chromatography matrix (abstract; [0019]).  Kazuaki teaches the polymeric Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
Kazuaki teaches polymer chains, of poly(meth)acrylate, containing chromatographically active centers (abstract, epoxy group, halogenated alkyl group, aldehyde group; [0019], epoxy group containing esters of acrylic acid and methacylic acid, glycidyl methacrylate; reading on claims 20-21).  Kazuaki teaches the poly(meth)acrylate polymer chains are chemically bonded to the polymeric spacer elements (abstract; [0019]).  Kazuaki teaches the chromatographically active centers are selected from the group consisting of anionic and cationic groups ([0008]; [0010]). 
Kazuaki does not explicitly teach the chromatography matrix is a natural or synthetic fiber, membrane, nonwoven or woven. 
Ito teaches an adsorption medium (abstract; [0065]).  Ito teaches a chromatography matrix with a surface (abstract; [0065]).  Ito teaches a chromatography matrix with elements on the surface (abstract; [0065]).  Further, Ito teaches a chromatography matrix which is a particle claims 15-16). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a fiber or membrane, as taught by Ito, as the form of the chromatography matrix of Kazuaki as these are known alternative forms of chromatography matrices from particle form. 
In regard to claim 5, Kazuaki teaches the polymeric spacer elements do not have epoxy groups (abstract; [0019], polyamine, polyethyleneimine). 
In regard to claims 6-7, Kazuaki teaches all the limitations as noted above.  Kazuaki teaches that adsorption and desorption capacity and separation patterns are determined based on amount of groups on the surface ([0003]).  Kazuaki teaches capacity for analysis and separation are determined by surface groups ([0003]).  Kazuaki teaches that in order to enhance the rate of operation for separation of sample materials a material is formed with multiple layers ([0004]).  Kazuaki does not explicitly teach the adsorption medium has a degree of grafting from 1 to 50%.  Kazuaki does not explicitly teach the functional group density of the chromatography matrix is from 1.5 to 30 nm-1.
As the adsorption and desorption capacity, separation patterns, capacity for separation, and rate of operation are variables that can be modified, among others, by adjusting said degree of grafting and density of functional groups, the precise degree of grafting and density of functional groups would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed degree of grafting and density of functional groups cannot be In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to claim 9, Kazuaki teaches a method for producing an adsorption medium (abstract; [0019]).  Kazuaki teaches providing a chromatography matrix having a surface ([0005]).  Kazuaki teaches the chromatography matrix is cellulose ([0019]).  
Kazuaki teaches immobilizing polymeric spacer elements chemically or physically on the surface of the chromatography matrix ([0005]; abstract; [0019], polyamine, polyethyleneimine).  Kazuaki teaches the polymeric spacer elements are chemically or physically bonded to the surface of the chromatography matrix (abstract; [0019]).  Kazuaki teaches the polymeric spacer elements have a molecular weight per polymeric spacer element ranging from 5,000 to 2,000,000 g/mol (abstract).  Further, Kazuaki teaches in a different embodiment that polymeric spacer elements have a molecular weight of 5,000 to 2,000,000 g/mol ([0012]); referred to as embodiment B below.  It would be readily apparent to one of ordinary skill in the art that features from embodiment B can be incorporated into embodiment A because it is known to tune the molecular weight of polymeric spacer elements in adsorption medium to tune separation parameters.  See also Boston Scientific v. Cordis, 89 USPQ.2d 1704, 
Kazuaki teaches immobilizing polymer chains, of poly(meth)acrylate polymer chains, containing chromatographically active centers on the polymeric spacer elements ([0005]; abstract, epoxy group, halogenated alkyl group, aldehyde group; [0019], epoxy group containing esters of acrylic acid and methacylic acid, glycidyl methacrylate). Kazuaki teaches the poly(meth)acrylate polymer chains are chemically bonded to the polymeric spacer elements (abstract; [0019]).  Kazuaki teaches the chromatographically active centers are selected from the group consisting of anionic and cationic groups ([0008]; [0010]).
Kazuaki does not explicitly teach the chromatography matrix is a natural or synthetic fiber, membrane, nonwoven or woven.
Ito teaches an adsorption medium (abstract; [0065]).  Ito teaches a chromatography matrix with a surface (abstract; [0065]).  Ito teaches a chromatography matrix with elements on the surface (abstract; [0065]).  Further, Ito teaches a chromatography matrix which is a particle ([0065]).  Ito teaches alternative forms of the matrix are as a fiber and a membrane ([0065]). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a fiber or membrane, as taught by Ito, as the form of the chromatography matrix of Kazuaki as these are known alternative forms of chromatography matrices from particle form. 
In regard to claim 10, Kazuaki teaches immobilizing a polymerization initiator on the polymeric spacer elements ([0005]).  Kazuaki teaches carrying out a spacer element-initiated polymerization of a monomer to form immoblilized polymer chains on the polymeric spacer 
In regard to claim 11, Kazuaki teaches the polymeric spacer element-initiated polymerization step is carried out by means of an atom transfer radical polymerization ([0005]). 
In regard to claim 12, Kazuaki does not explicitly teach use is made in step (c2) of polymerization solution comprising a portion of not more than 3 mol% of bi-functional monomers based on the total amount of monomers in solution. 
As the adsorption and desorption capacity, separation patterns, and capacity for separation, among others, by adjusting said degree of bifunctional monomers, the precise degree of bifunctional monomers would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed degree of bifunctional monomers cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the degree of bifunctional monomers in the medium of Kazuaki to obtain the desired balance between the adsorption and desorption capacity, separation patterns, and capacity for separation (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to claim 13, Kazuaki teaches a method of using an adsorption medium (abstract; [0019]).  Kazuaki teaches providing a chromatography matrix having a surface ([0005]).  Kazuaki teaches the chromatography matrix is cellulose ([0019]).  
Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
Kazuaki teaches immobilizing polymer chains, of poly(meth)acrylate polymer chains, containing chromatographically active centers on the polymeric spacer elements ([0005]; abstract, epoxy group, halogenated alkyl group, aldehyde group; [0019], epoxy group containing esters of acrylic acid and methacylic acid, glycidyl methacrylate). Kazuaki teaches the poly(meth)acrylate polymer chains are chemically bonded to the polymeric spacer elements (abstract; [0019]).  Kazuaki teaches the chromatographically active centers are selected from the group consisting of anionic and cationic groups ([0008]; [0010]).
Kazuki teaches passing a solution containing biomolecules across the adsorption medium to obtain purified biomolecules ([0002]). 

Ito teaches an adsorption medium (abstract; [0065]).  Ito teaches a chromatography matrix with a surface (abstract; [0065]).  Ito teaches a chromatography matrix with elements on the surface (abstract; [0065]).  Further, Ito teaches a chromatography matrix which is a particle ([0065]).  Ito teaches alternative forms of the matrix are as a fiber and a membrane ([0065]). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a fiber or membrane, as taught by Ito, as the form of the chromatography matrix of Kazuaki as these are known alternative forms of chromatography matrices from particle form. 
In regard to claim 14, Kazuki teaches the biomolecules are proteins ([0002]). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over EP 1 224 975 by Kazuaki et al. (Kazuaki) in view of U.S. Patent Publication No. 2014/0274790 by Ito (Ito), as noted above, further in view of U.S. Patent No. 7955795 by Kumar (Kumar). 
In regard to claim 17, modified Kazuki teaches the limtiations noted above.  Kazuki does not teach a chromatography matrix which is woven. 
Kumar teaches an adsorption medium comprising a chromatography matrix having a surface (abstract).  Kumar teaches the chromatography matrix is preferably a particle, or a woven fabric containing cellulose and other components. 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a woven, as taught by Kumar, as the form of the .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over EP 1 224 975 by Kazuaki et al. (Kazuaki) in view of U.S. Patent Publication No. 2014/0274790 by Ito (Ito), as noted above, further in view of U.S. Patent No. 10407713 by Porschewski (Porschewski). 
In regard to claim 18, modified Kazuki teaches the limtiations noted above.  Kazuki does not teach that the chromatography matrix is a non-woven. 
Porschewski teaches an adsorption medium comprising a chromatography matrix having a surface (abstract; C23/L55-64).  Porschewski teaches the chromatography matrix is preferably a particle, non-woven fabric containing silica and other components (abstract; C23/L55-64). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a non-woven, as taught by Porschewski, as the form of the chromatography matrix of Kazuaki as these are known alternative forms of chromatography matrices from particle form. Kazuaki teaches polymer chains, of poly(meth)acrylate, containing chromatographically active centers (abstract, epoxy group, halogenated alkyl group, aldehyde group; [0019], epoxy group containing esters of acrylic acid and methacylic acid, glycidyl methacrylate; reading on claims 20-21).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over EP 1 224 975 by Kazuaki et al. (Kazuaki) in view of U.S. Patent Publication No. 2014/0274790 by Ito (Ito), as noted above, further in view of U.S. Patent Publication No. 2014/0263011 by Thiyagarajan et al. (Thiyagarajan). 
claim 27, modified Kazuki teaches the limtiations noted above.  Kazuki does not teach the anionic groups are sulfonic acid groups. 
Thiyagarajan teaches an adsorption media comprising a chromatography matrix having a surface (abstract).  Further, Thiyagarajan teaches sulfonic acid groups as anion ligands for chromatographic media functional ligands ([0003]). 
	It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a sulfonic acid group, as taught by Thiyagarajan, in the chromatography media of Kazuki since it is a known anion exchange group used in chromatographic separations. 
Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive. 
In regard to the applicant’s arguments concerning the interpretation that the polymeric spacer elements are polymer chains are the same, the Examiner notes that this interpretation has been removed and no longer applies to the current rejection.
In regard to the applicant’s argument that the chromatography matrix is separate from the polymeric spacer elements and polymer chains; the Examiner notes that the references above have been interpreted in this manner. 
In regard to the applicant’s arguments concerning advantageous effects of the claimed invention; Kazuaki has low molecular weight spacer elements of at most three carbon atoms; static protein binding and ionic capacity for lysozyme and IgG provided a surprising results, the Examiner does not find this persuasive. 
. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., static protein binding and ionic capacity for lysozyme and IgG) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777